MEMORANDUM***
Mohamed Iscandari, a native and citizen of Sierra Leone, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny in part and grant in part.
We review de novo due process violations. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review on the due process claim because Iscandari does not demonstrate that his hearing was so unfair that he was unable to present his case. Cf. id.
We review for substantial evidence adverse credibility findings. See Akinmade v. INS, 196 F.3d 951, 954 (9th Cir. 1999). The BIA’s adverse credibility finding is not supported by substantial evidence. The BIA relied on impermissible adverse credibility grounds, such as Iseandari’s use of a false passport, and inconsistencies that Iscandari was not given an opportunity to explain. See id. at 956; see also Campos-Sanchez v. INS, 164 F.3d 448, 450-51 (9th Cir.1999). The BIA also failed to explain the significance of the inconsistencies it identified. See Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000).
*584Accordingly, we grant the petition for review and remand for further proceedings on the merits. INS v. Ventura, 537 U.S. 12, 17-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW DENIED in part; GRANTED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.